Luke, J.
1. Tlie agent of a corporation may testify as a witness in a ease to which the corporation is a party, concerning transactions between himself, in behalf of the corporation, and a person since deceased whose executor or administrator is the other party in the case. Ullman v. Brunswick Title Guarantee & Loan Co., 96 Ga. 625 (1) (24 S. E. 409); DeVane v. DeVane, 149 Ga. 783 (1) (102 S. E. 145); Hines v. Snell, 27 Ga. App. 92 (2) (107 S. E. 349).
2. There was evidence to warrant the jury in concluding that the purchase of the guano sued for was an original undertaking of the deceased.
*501Decided January 15, 1924.
H. E. Elders, for plaintiff in error.
Anderson & Trapnell, contra.
3. The amended motion for a new trial discloses no reversible error.

Judgment affirmed.


Broyles, G. J., and Blood-worth, J., concur.